       Case 21-11750-mdc                    Doc 32 Filed 06/24/21 Entered 06/25/21 00:38:32                                      Desc Imaged
                                                 Certificate of Notice Page 1 of 3
                                                              United States Bankruptcy Court
                                                              Eastern District of Pennsylvania
In re:                                                                                                               Case No. 21-11750-mdc
Midnight Madness Distilling LLC                                                                                      Chapter 11
       Debtor
                                                    CERTIFICATE OF NOTICE
District/off: 0313-2                                                 User: admin                                                          Page 1 of 2
Date Rcvd: Jun 22, 2021                                              Form ID: 130                                                        Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 24, 2021:
Recip ID                  Recipient Name and Address
db                        Midnight Madness Distilling LLC, 118 N. Main Street, Trumbauersville, PA 18970

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                      BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 24, 2021                                           Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 22, 2021 at the address(es) listed below:
Name                              Email Address
HARRY J. GIACOMETTI
                                  on behalf of Debtor Midnight Madness Distilling LLC harry.giacometti@flastergreenberg.com
                                  harry.giacometti@ecf.inforuptcy.com;jennifer.vagnozzi@flastergreenberg.com;giacometti.flastergreenberg@gmail.com;jeanne.va
                                  lentino@flastergreenberg.com

JENNIFER L. MALESKI
                                  on behalf of Creditor PNC Equipment Finance LLC jmaleski@dilworthlaw.com,
                                  mdolan@dilworthlaw.com;cchapman-tomlin@dilworthlaw.com

JENNIFER L. MALESKI
                                  on behalf of Creditor PNC BANK NATIONAL ASSOCIATION jmaleski@dilworthlaw.com,
                                  mdolan@dilworthlaw.com;cchapman-tomlin@dilworthlaw.com

KEVIN P. CALLAHAN
                                  on behalf of U.S. Trustee United States Trustee kevin.p.callahan@usdoj.gov

MATTHEW A. HAMERMESH
                                  on behalf of Creditor ETOH Worldwide LLC mhamermesh@hangley.com
                                  ecffilings@hangley.com;kem@hangley.com;mjl@hangley.com

MATTHEW A. HAMERMESH
                                  on behalf of Creditor Agtech VI LLC mhamermesh@hangley.com,
                                  ecffilings@hangley.com;kem@hangley.com;mjl@hangley.com
      Case 21-11750-mdc           Doc 32 Filed 06/24/21 Entered 06/25/21 00:38:32                                        Desc Imaged
                                       Certificate of Notice Page 2 of 3
District/off: 0313-2                                       User: admin                                                            Page 2 of 2
Date Rcvd: Jun 22, 2021                                    Form ID: 130                                                          Total Noticed: 1
United States Trustee
                          USTPRegion03.PH.ECF@usdoj.gov

WILLIAM J. BURNETT
                          on behalf of Debtor Midnight Madness Distilling LLC william.burnett@flastergreenberg.com
                          william.burnett@ecf.inforuptcy.com;jennifer.vagnozzi@flastergreenberg.com;jeanne.valentino@flastergreenberg.com


TOTAL: 8
 Case 21-11750-mdc            Doc 32 Filed 06/24/21 Entered 06/25/21 00:38:32                         Desc Imaged
                                   Certificate of Notice Page 3 of 3




                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF PENNSYLVANIA

    In Re:                                             Chapter: 11
         Midnight Madness
Distilling LLC
                            Debtor(s)                  Bankruptcy No: 21−11750−mdc

                                        ORDER


    AND NOW, this 22nd day of June 2021 , the debtor having failed to file or submit with the
petition all of the documents required by Fed. R. Bankr. P. 1007,

  It is hereby ORDERED that:

1. This case MAY BE DISMISSED WITHOUT FURTHER NOTICE if the documents listed
below are not filed by deadline also listed below:

               Documents and Deadline

               Atty Disclosure Statement due 07/6/2021
               Schedule A/B due 7/6/2021
               Schedule D due 7/6/2021
               Schedule E/F due 7/6/2021
               Schedule G due 7/6/2021
               Schedule H due 7/6/2021
               List of Equity Security Holders due 7/6/2021
               Statement of Financial Affairs due 07/6/2021
               Statistical Summary of Certain Liabilities Form B206 due 07/6/2021

  2. Any request for an extension of time must be filed prior to the expiration of the deadlines listed
above in Paragraph 1.




                                                                                           By the Court

                                                                               Magdeline D. Coleman
                                                         Chief Judge , United States Bankruptcy Court
                                                                                                                  18
                                                                                                            Form 130
